Notice of Pre-AIA  or AIA  Status
 	The present application 15/632,369, filed on 6/25/2017 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 

 	This application is a CON of US Application # 15/632,369 filed on 06/25/2017 is now US PAT 10,127,513 which claims benefit of provisional application # 62/491,256 filed on 04/28/2017


DETAILED ACTION
Claims 1-5,8-9, (canceled claims 6-7) are allowed in this application.
Examiner acknowledges applicant’s amendment filed on 12/17/2020.
Drawings
The Drawings filed on 11/13/2018 are acceptable for examination purpose
Priority
Applicant’s claim for the benefit of a US Provisional application 62/491,256      filed 04/28/2017 under 35 U.S.C. 119(e) is acknowledged.  
Double Patenting
	In view of Terminal disclaimer filed on 12/17/2020 is approved, double patent rejection is hereby withdrawn. 


Reasons for allowance


 	Claim 1-5,8-9 are allowed in this application 
 	The following is an examiner's statement of reasons:
	In view of applicant’s remarks at page 7-9, the prior art of Ristock et al., US Pub. No. 2016/0036982 in view of George et al., US Pub. 2014/0180788 do not disclose, make obvious, or otherwise suggest the structure of applicant’s
 	“a test database comprising a plurality of test cases, each test case comprising at least a test execution configuration, a test script, and a plurality of test success criteria;
 	retrieve a test case and test execution configuration from the test database wherein the test case and test execution configuration are configured to test the logical journey of interactions for the customer;
 	establish a test execution environment based on the test execution configuration of the test case;
 	execute the test script, according to the test execution configuration, within the test execution environment;
 	transmit, according to the test execution configuration, a plurality of messages via a plurality of communication channels comprising at least a telephony network;
receive a plurality of response messages pertaining to the plurality of test messages, via the plurality of communication channels;
 	compare the transmitted plurality of messages with the plurality of response messages to form a logical journey of test case messages; 



 	generate success or failure result for the logical journey of test case messages based on a comparison with the plurality of test success criteria”, in claim 1,8
 	These features, together with the other limitations of the independent claims     are novel and non-obvious over the prior art of record.  The dependent claims              2-5,9 being definite, enabled by the specification, and further limiting to the independent claims are also allowable.














	The newly cited prior art of Galvin et al., US Pub. 20080154933 is directed to client web history and call center history into a single interaction history accessible in real time, more specifically Galvin’s system provided for correlating recorded information about a customer, the information recorded at separate times and at disparate system interfaces of a service organization. The system includes a data server connected to a data network, the data server accessible to the disparate system interfaces, at least one data repository accessible to the data server, and an instance of software installed and executable on the data server. The system is characterized in that text data descriptive of activities performed by the customer at either of the disparate system interfaces is replicated to the data server and stored in the at least one repository managed by the software instance and where upon request, the instance of software looks for data stored and if data is found, combines the data into one data record void of redundant or repeated data.(0014-0016)


	The newly cited prior art of Stephan et al., US Pub. 20140249873 is directed to customer-based interaction outcome prediction, more specifically an analytics system comprising a processor and a computer-readable medium operably coupled thereto, the computer-readable medium comprising a plurality of instructions stored therein that are accessible to, and executable by the processor. The plurality of instructions includes instructions, that when executed, analyze recordings of past interactions with customers in a customer group to generate past interaction data and instructions, that when executed, build a predictive model using the past interaction data associated with the customers in the customer group, the predictive model identifying a variable relevant to predicting a likelihood of an identified outcome occurring in association with one or more future interactions with customers in the customer group. The plurality of instructions also includes instructions, that when executed, analyze a recording of a current 




 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gorney, Boris, can be reached on (571) 270- 5626.  The fax phone numbers for the organization where the application or proceeding is assigned is 571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/Srirama Channavajjala/Primary Examiner, Art Unit 2158